DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
In claim 8, the variable Θs1 is used to refer to a first hub-side vane angle, however in the specification, Θs1 refers to a first shroud-side vane angle.  It is presented that this discrepancy is an unintentional typographical error, and that the proper variable designation is Θh1.  Appropriate correction is required.
In claim 8, the variable Θs2 is used to refer to a second hub-side vane angle, however in the specification, Θs2 refers to a second shroud-side vane angle.  It is presented that this discrepancy is an unintentional typographical error, and that the proper variable designation is Θh2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a partial guide vane provided on at least one of the hub-side wall surface and the shroud-side wall surface” in lines 7-8 renders the claim indefinite, since the phrase “a partial guide vane” defines a singular partial guide vane, however in order for the limitation to be satisfied in the case of a partial guide vane provided on both the hub-side wall surface and the shroud-side wall surface, more than one partial guide vane must be present.  Due to the apparent conflict that this limitation poses, the scope of claim 1 is made unclear, and claim 1 is thus rendered indefinite.  Claims 2-14 are also rendered indefinite due to their dependency upon claim 1.  For examination purposes, it is presented that the phrase “a partial guide vane” or “the partial guide vane” is intended to encompass “at least one partial guide vane” rather than strictly a singular guide vane.
Claim 10 recites the limitation "the shroud-side partial guide vane" and “the hub-side partial guide vane” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presented that these are intended to introduce "a shroud-side partial guide vane" and “a hub-side partial guide vane”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the limitation in claim 1 which states “a partial guide vane provided on at least one of the hub-side wall surface and the shroud-side wall surface, wherein given that a vane height of the partial guide vane is a…” necessarily requires that the partial guide vane height is the vane height of a hub-side or a shroud-side partial guide vane, as is claimed in the limitations of claim 3.  Therefore the explicit statement of the fact that the partial guide vane height is either the vane height of a hub-side or a shroud-side partial guide vane in claim 3 is not further limiting to the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations in claim 14, including “a centrifugal compressor” and “the impeller” are already present in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (JPS6138198A).
Regarding claim 1, Hoshino discloses 
Regarding claim 3, Hoshino as interpreted above (wherein the height of partial guide vane 12 is defined as “a”) discloses that the vane height a of the partial guide vane is a vane height of a shroud-side partial guide vane (12) provided on the shroud-side wall surface (see in re claim 1).
Regarding claim 4, Hoshino discloses that the partial guide vane includes at least the shroud-side partial guide vane (12) provided on the shroud-side wall surface (see in re claim 1).
Regarding claim 7, Hoshino discloses that the partial guide vane includes at least the hub-side partial guide vane provided on the hub-side wall surface (see in re claim 1).  Here, partial guide vane 13 may alternatively or additionally be designated as “the partial guide vane”, wherein the height of the partial guide vane 13 may alternatively be defined as “a”, and wherein, since it is visually apparent from Fig. 1 that partial guide vane 13 is the same or lesser height than partial guide vane 12, the ratio of a to H for the partial guide vane 13 may also be given as a = 0.20 H.
Regarding claim 10, Hoshino discloses that the partial guide vane includes the shroud-side partial guide vane provided on the shroud-side wall surface and the hub-side partial guide vane provided on the hub-side wall surface (see in re claim 1 and 7).  
Regarding claim 13, Hoshino discloses a front edge of the shroud-side partial guide vane is located inwards in the radial direction with respect to a front edge of the hub-side partial guide vane (see Fig. 1; here it is visually apparent that the shroud-side partial guide vane 12 is mounted radially inward of the hub-side partial guide vane 13 and has a corresponding front edge that is located radially inwards with respect to the front edge of the hub-side partial guide vane 13).
Regarding claim 14, Hoshino discloses a centrifugal compressor (Fig. 1) comprising: the centrifugal compressor diffuser structure described in claim 1 (see in re claim 1); and the impeller (4, see Fig. 1).

Claim(s) 1-4, 6-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US Pat. Pub. No. 2011/0097203 A1).
Regarding claim 1, Shibata discloses a centrifugal compressor diffuser structure (2) provided on a downstream side of an impeller (1) of a centrifugal compressor (100) (see Fig. 1, [0036] and [0038]), the centrifugal compressor diffuser structure comprising: a hub-side wall surface (9); a shroud-side wall surface (14) defining, together with the hub-side wall surface, a diffuser flow path (see Fig. 1 and [0041]); and a partial guide vane (12, 13) provided on at least one of the hub-side wall surface and the shroud-side wall surface (see Fig. 1 and [0041]), wherein given that a vane height of the partial guide vane is a, and an axial height of the diffuser flow path is H, a relationship 0.05H <= a <= 0.20 H is satisfied (see Fig. 1 and [0019], ln 1-13).  Here, in the cited text, Shibata discloses that the total of the vane heights of the two partial guide vanes 12 and 13 may be within the range of 30% to 70% of the channel width (axial height) of the diffuser, and since it is visually apparent from Fig. 1, 6, and 12 that the vanes may be configured as having the same height, it follows that each of the shroud-side partial guide vane 12 and the hub-side partial guide vane 13 may have a height of 15% of the channel width of the diffuser.  Expressed in terms of “a” and “H”, if the height of each of the shroud-side partial guide vane  12 and the hub-side partial guide vane 13 is defined as “a”, and the channel width (axial height) of the diffuser is defined as “H”, then Shibata discloses that for each of the shroud-side partial guide vane  12 and the hub-side partial guide vane 13 may satisfy the relationship that a = 0.15 H, and 0.05H <= a <= 0.20 H.
Regarding claim 2, Shibata discloses that the vane height a of the partial guide vane satisfies a relationship of 0.10 H <= a <= 0.15 H, since Shibata discloses that for each of the shroud-side partial guide vane  12 and the hub-side partial guide vane 13 may satisfy the relationship that a = 0.15 H (see in re claim 1).
Regarding claim 3, Shibata discloses that the vane height “a” of the partial guide vane is a vane height of a hub-side partial guide vane provided on the hub-side wall surface, since Shibata discloses 
Regarding claim 4, Shibata discloses that the partial guide vane includes at least the shroud-side partial guide vane provided on the shroud-side wall surface (see in re claim 1).
Regarding claim 6, Shibata discloses that, given that an angle formed between a camber line of the shroud-side partial guide vane and a tangent line of the centrifugal compressor in the circumferential direction at any position on the camber line is a shroud-side vane angle Θs (see angles βs,in and βs,out in Fig. 2), a second shroud-side vane angle Θs2 that is the shroud-side vane angle Θs at a rear edge of the shroud-side partial guide vane (see angle βs,out in Fig. 2) is not greater than 50 degrees (see annotated Fig. 2 below, wherein Shibata depicts the camber line and tangent line forming the angle βs,out, and wherein a protractor has been overlaid; here it is visually apparent that the angle βs,out is less than 50 degrees).

    PNG
    media_image1.png
    643
    632
    media_image1.png
    Greyscale

Regarding claim 7, Shibata discloses that the partial guide vane includes at least the hub-side partial guide vane provided on the hub-side wall surface (see in re claim 1, wherein the partial guide vane may include the hub-side partial guide vane 13). 
Regarding claim 8, Shibata discloses that given that an angle formed between a camber line of the hub-side partial guide vane and a tangent line of the centrifugal compressor in the circumferential direction at any position on the camber line is a hub-side vane angle Θh (see angles βh,in and βh,out in Fig. 2), a first hub-side vane angle Θh1 that is the hub-side vane angle Θh at a front edge of the hub-side partial guide vane (see angle βh,in in Fig. 2) is not greater than 50 degrees (see annotated Fig. 2 below, wherein Shibata depicts the camber line and tangent line forming the angle βh,in, and wherein a protractor has been overlaid; here it is visually apparent that the angle βh,in is less than 50 degrees).

    PNG
    media_image2.png
    638
    821
    media_image2.png
    Greyscale

Regarding claim 9, Shibata discloses that given that an angle formed between a camber line of the hub-side partial guide vane and a tangent line of the centrifugal compressor in the circumferential direction at any position on the camber line is a hub-side vane angle Θh (see angles βh,in and βh,out in Fig. 2), a second hub-side vane angle Θh2 that is the hub-side vane angle Θh at a rear edge of the hub-

    PNG
    media_image3.png
    643
    702
    media_image3.png
    Greyscale

Regarding claim 10, Shibata discloses that the partial guide vane includes the shroud-side partial guide vane provided on the shroud-side wall surface and the hub-side partial guide vane provided on the hub-side wall surface (see in re claim 1, wherein the partial guide vane may include both the shroud-side partial guide vane 12 and the hub-side partial guide vane 13).
Regarding claim 14,  Shibata discloses a centrifugal compressor (100) comprising: the centrifugal compressor diffuser structure described in claim 1 (see in re claim 1); and the impeller (1) (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Richter (US Pat. Pub. No. 2010/0272564 A1).
Regarding claim 5, Hoshino discloses the centrifugal compressor diffuser structure according to claim 4.  
Hoshino fails to teach that given that an angle formed between a camber line of the shroud-side partial guide vane and a tangent line of the centrifugal compressor in a circumferential direction at any position on the camber line is a shroud-side vane angle Θs, a first shroud-side vane angle Θs1 that is the shroud-side vane angle Θs at a front edge of the shroud-side partial guide vane is not greater than 30 degrees.
Richter exhibits a centrifugal compressor diffuser structure (see Fig. 1) which includes guide vanes (9), with a vane base (11) defined on a hub-side wall surface (see Fig. 1 and [0047]) and a vane head (12) defined on a shroud-side wall surface (see Fig. 1 and [0049]).  Richter teaches that the guide vanes may use an uneven vane angle distribution, comprising different inlet angle profiles at the shroud-side wall and the hub-side wall, but having the same outlet angle at each wall (see Fig. 3 and [0022-0025]), in order to allow the vanes to reduce or compensate for inhomogeneities in the flow angle distribution resulting from the impeller outlet flow, thereby reducing flow incidence and improving guidance of the flow outlet from the guide vanes ([0023], ln 4-10).  Specifically, Richter teaches that a first shroud-side vane angle Θs1, defined as the inlet angle formed between a camber line of the shroud-side head portion of the guide vane and a tangent line of the centrifugal compressor in a circumferential direction at the front edge of the shroud-side head portion of the guide vane on the camber line, may be 
Because both Hoshino and Richter describe centrifugal compressors with guide vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partial guide vanes of Hoshino with the uneven vane angle distribution of Richter, such that the shroud-side partial guide vane (12) is configured with the first and second shroud-side vane angles taught by Richter (i.e. an inlet angle Θs1 of approximately 28 degrees and outlet angle Θs2 equal to Θh2), and such that the hub-side partial guide vane (13) is configured with the first and second hub-side vane angles taught by Richter (i.e. an inlet angle Θh1 of approximately 38 degrees and outlet angle Θh2 equal to Θs2), in order to in order to allow the vanes to reduce or compensate for inhomogeneities in the flow angle distribution resulting from the impeller outlet flow, thereby reducing flow incidence and improving guidance of the flow outlet from the guide vanes, as described in Richter (see Fig. 3 and [0023], ln 4-10).  
Regarding claim 8, the proposed combination exhibits the claimed angle, since Richter teaches that the hub-side inlet angle Θh1, defined as claimed, is approximately 38 degrees (see in re claim 5, Richter), which is not greater than 50 degrees, and since this angle is applied to the hub-side partial guide vane of Hoshino in the above modification (see in re claim 5). 
Regarding claim 11, the proposed combination exhibits that a first shroud-side vane angle Θs1, defined as claimed, is smaller than a first hub-side vane angle Θh1, defined as claimed, since Richter teaches that Θs1 (approximately 28 degrees) is smaller than Θh1 (approximately 38 degrees), and since these angles are applied to the hub-side and shroud-side partial guide vanes of Hoshino in the above modification (see in re claim 5). 
Regarding claim 12, the proposed combination exhibits that a difference between a second shroud-side vane angle Θs2 and a second hub-side vane angle Θh2 is not greater than 10 degrees, since Richter teaches that Θs2 and Θh2 are equal, and since these angles are applied to the hub-side and shroud-side partial guide vanes of Hoshino in the above modification (see in re claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745